DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Paragraph [0110] states that Figure 8 shows sensor 110’, however Figure 8 has reference number 100’
Paragraph [0170] states that there is apparatus 10’, however Figure 15A has reference number 10’’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane (US-20130323845-A1) and Mills (US-5472668-A) as evidence.
Regarding claim 1, Kane teaches a sensor for measuring a concentration of an object substance by a color change, the sensor comprising:
	a pad (referred to as porous polymer layer 25) that is dried after being immersed in a solution containing an ionic substance consisting of an ionized indicator dye and 'an ion having an opposite polarity to the ionized indicator dye between a cation and an anion constituting ionic liquid' ([0035] and Figure 1); and

	a support member (referred to as hydrophobic layer 35) to which the pad (25) is attached ([0035] and Figure 1).
Regarding claim 2, Kane teaches the sensor as claimed in claim 1, wherein the pad (25) in the support member (35) is disposed for directly contacting washing water. As seen in Figure 1, the porous polymer layer 25 is open to the atmosphere and is capable of contacting washing water. 
Regarding claim 3, Kane teaches the sensor as claimed in claim 1, wherein the ionized indicator dye is generated by ionizing at least one of thymol blue, cresol red, bromophenol blue, phenol red, or phenolphthalein (see paragraph [0038]). 
Regarding claim 4, Kane teaches the sensor as claimed in claim 1, wherein the ionic liquid is a phosphonium quaternary cation (Abstract). It is understood that the phosphonium quaternary cation is the dissociated salt of phosphonium. 
Regarding claim 5, Kane teaches the sensor as claimed in claim 1, wherein the pad (25) is a porous polymer membrane (see paragraph [0031]). 
Regarding claim 7, Kane teaches the sensor as claimed in claim 1, further comprising:

As recited by paragraph [0044] “Although the detector 150 is shown above the carbon dioxide sensor component 140, as would be the case where the interaction is scattering, the detector 150 can also be placed below the carbon dioxide sensor component 140, and would be the case where the interaction is transmission.”
	a processor (referred to as processing unit 110) configured to determine a concentration of an object substance corresponding to a color of the pad based on light incident on the light receiver (150).
As recited by paragraph [0044] “The processing unit 110 controls the light emitting component 130 through the driver 120 and processes the output of the detector 150 in order to provide a determination of the CO2 level.” 
Please note:  Applicant has claimed a processor and only limitations to the processor itself will have weight and not the steps the processor will perform. For the steps of the processor to have patentable weight, the applicant should include language defining the processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim. 
Regarding claim 8, Kane teaches the sensor as claimed in claim 7, further comprising: a light source (referred to as light emitting component 130) for irradiating light to the pad (25) ([0044], Figure 2a and 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-20130323845-A1) as applied to claim 1 above, and further in view of Kostov (US-20060013734-A1).
Regarding claim 6, Kane teaches the sensor as claimed in claim 1. Kane does not teach wherein an adhesive substance is applied to one side of the support member. 
Same problem solving area of sticking sensors to surfaces, Kostov teaches an optical sensor with an adhesive. 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-20130323845-A1) as applied to claim 7 above. 
Regarding claim 9, Kane teaches the sensor as claimed in claim 7. Kane teaches a processing unit 110 as seen in Figure 2a. However Kane does not teach where the processor controls a communicator to send data to a corresponding electronic apparatus. 
Embodiment B of Kane teaches a microprocessor that controls processing and display/transmission of readings ([0078] and Figure 6). It is understood that in Figure 6, the line connecting the microprocessor to the LCD display is a communicator, as it can be a wire connecting the two. It is understood that a “communicator” can embody a wire, as the wire communicates information between two points. It would have been obvious to one skilled in the art to modify the first embodiment of Kane such that the processing unit (110) is connected to an LCD display with a wire as seen in embodiment B of Kane for the benefit of displaying readings ([0078]). 
Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-20130323845-A1) as applied to claim 7 above, and further in view of Borich (US-20160103075-A1). 
Regarding claim 9, Kane teaches the sensor as claimed in claim 7. If it is determined that Kane  fails to teach where the processor controls a communicator to transmit sensing data corresponding to a color of the pad to another electronic apparatus, in the analogous art of wireless optical devices Borich teaches a sensor that can communicate with an external apparatus.
Specifically, Borich teaches an optical device 102 that has a wireless transreceiver 126 on a sensor board 124 ([0046], [0047], and Figures 2 and 4). Further, the sensor board 124 may include a microprocessor ([0048]). As it is understood, the transreciever 126 on the optical device 102 is able to communicate with control device 106 ([0036] and [0037]). It would have been obvious to one skilled in the art to modify the sensor of Kane such that it has the transreciever 126 (communicator), microprocessor, and control device 106 (electronic apparatus) of Borich for the benefit of being able to create a monitoring mesh network ([0072] of Borich). 
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-20130323845-A1) in view of Borich (US-20160103075-A1).
Regarding claim 10, Kane teaches a sensing system comprising: 
	a sensor including a pad (25) dried after being immersed in a solution containing an ionic substance consisting of an ionized indicator dye and 'an ion having an opposite polarity to the ionized indicator dye between a cation and an anion constituting ionic liquid' (see supra). 
Kane does not teach the sensor is configured to transmit sensing data to an external apparatus. 

Specifically Borich teaches an optical device 102 that holds test strips that interact with the environment ([0036] and Figure 1). The optical device 102 has sensor board 124 that has a wireless transceiver 126 and can additionally include a microprocessor ([0047], [0048], and Figures 2 and 4). The optical device 102 communicates with control device 106, and it is understood that the control device 106 is an electronic apparatus ([0038] and Figure 1). The control device 106 can be used to wirelessly control and operate the optical analysis system 100, which includes optical device 102 ([0036]). The control device 106 can upload data from optical sensor 102 to a remote network ([0070]). Borich further teaches that the control device (electronic apparatus) 106 can be a mobile device, such as a phone, that has a display 116 that shows results ([0037], [0051], and Figure 1). It would have been obvious to one skilled in the art to modify the sensor of Kane such that it has the wireless transceiver 126 and mobile phone (electronic apparatus) of Borich for the benefit of creating a monitoring mesh network ([0072] of Borich). 
Please note:  Applicant has claimed a processor and only limitations to the processor itself will have weight and not the steps the processor will perform. For the steps of the processor to have patentable weight, the applicant should include language defining the processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim. 
Regarding claim 11, the combination of Kane and Borich teach the sensing system as claimed in claim 10, wherein the electronic apparatus includes a display displaying information 
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Kane and the apparatus of Kane is capable of sensing CO2. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Kane (see MPEP §2114).
Additionally Kane teaches the sensor is a CO2 sensor, and it is understood that CO2 is an air pollutant. The display as added by Borich would display the results from the sensor and as such, would display the CO2 results which indicates air pollution. Further it is understood that the display displaying air pollution information is an intended use of said display, as all displays have the capability to display information. 
Regarding claim 13, the recitation of where the sensor is placed is an intended use of the sensor. As the combination of Kane and Borich teach the sensing system, placement of said system adjacent to a filter for filtering a pollutant is given minimal patentable weight. 
Regarding claim 14, the combination of Kane and Borich teach the sensing system as claimed in claim 10, wherein the electronic apparatus is a smart phone (see supra). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kane (US-20130323845-A1) in view of Choudhary (Preparation of Indicator Solutions), and Mills (US-5472668-A) as evidence. 
Regarding claim 15, Kane teaches a method for manufacturing a sensor including a pad (25). Kane teaches an ionic liquid, quaternary phosphonium hydroxide ([0048]). It is understood 
However, in the analogous art of preparing indicator dyes Choudhary teaches methods for creating various indicator dye solutions. 
Specifically, Choudhary teaches the preparation of indicator dyes such as bromocresol green, bromothymol blue, cresol red, methyl red and phenol red that includes adding sodium hydroxide, ethanol, and water. It is understood that this process ionizes the indicator, and is an aqueous solution. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., preparing indicator dyes using sodium hydroxide, ethanol, and water), and that in combination, each element merely would have performed the same function as it did separately (i.e., adding the indicator salt with quaternary 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the method of preparing the aqueous indicator dye with sodium hydroxide, ethanol, and water of reference Choudhary with the method of then adding the aqueous solution to the ionic liquid and dichloromethane solvent of reference Kane, since the result would have been predictable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798